Citation Nr: 1760155	
Decision Date: 12/26/17    Archive Date: 01/02/18

DOCKET NO.  12-20 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial rating higher than 40 percent for degenerative disc disease of the lumbar spine (claimed as chronic myofascial disease).

2.  Entitlement to an initial rating higher than 30 percent for degenerative disc disease of the cervical spine (claimed as multi-level stenosis, cervical spondylosis, loss of cervical lordosis, and myofascial disease).

3.  Entitlement to an initial rating higher than 10 percent for a bilateral hearing loss disability.

4.  Entitlement to an initial rating higher than 10 percent for hypertension.

5.  Entitlement to an initial rating higher than 10 percent for traumatic brain injury.

6.  Entitlement to an initial rating higher than 10 percent for allergic rhinitis.



ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from August 1995 to December 2008. This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in Manchester, New Hampshire. 

In December 2014, the Board remanded the case for further development to include scheduling of a videoconference hearing in accordance with the Veteran's request for the same.  Such a hearing was scheduled to take place in March 2015; however, the Veteran did not appear for the hearing or request to reschedule the hearing.  Thus, his hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 (2017).

The Board once again remanded the claims in May 2015 for further development.  At that time, the Board also remanded claims of entitlement to service connection for sleep apnea and vitamin D deficiency with osteopenia.  Service connection was granted for these claims on remand.  Thus, these appeals have been satisfied in full and are no longer before the Board. 

In May 2015, the Board also remanded 11 other issues for issuance of a statement of the case in accordance with Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  The Agency of Original Jurisdiction (AOJ) issued the SOC in February 2016 but the Veteran did not file a substantive appeal with respect to the issues.  Thus, the Board has no jurisdiction over those appeals. 

Next, the Board notes that VA treatment records that had not previously been reviewed by the AOJ were added to the record following the issuance of the most recent Statement of the Case.  These records are not relevant to the claims of entitlement to higher ratings for hypertension, bilateral hearing loss, traumatic brain injury or allergic rhinitis.  Therefore the Board may proceed to adjudicate these claims.  As these documents are pertinent to the degenerative disc disease of the spine, the claims for higher ratings of the lumbar and cervical spine disabilities are remanded below. 

Finally, the Board observes that the Veteran was previously represented by a state service organization but in August 2015 terminated that representation and is proceeding pro se. 

The issues of entitlement to a higher initial ratings for a lumbar and cervical spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On examinations in July 2009 and April 2017, the Veteran's bilateral hearing loss disability was manifested by Level IV hearing in each ear.  Remaining evidence of record does not show manifestations of hearing loss worse than that noted during the July 2009 and April 2017 VA examinations. 

2.  Prior to April 24, 2017, the Veteran's diastolic blood pressure was predominantly less than 110, and his systolic blood pressure was predominantly less than 200.

3.  Resolving doubt in favor of the Veteran, as of April 24, 2017, the Veteran's diastolic blood pressure was predominantly 120, but no higher. 

4.  For the entire period on appeal, the Veteran's TBI residuals were manifested by no more than complaints of memory loss and mild headaches that affected his activities of daily living and familial relationships. 

5.  The Veteran's allergic rhinitis is not manifested by nasal polyps.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, 4.86 (2017).

2.  The criteria for an initial rating in excess of 10 percent, prior to April 24, 2017,  for hypertension are not met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).

3.  Resolving doubt in favor of the Veteran, the criteria for a 40 percent rating for hypertension, are met from April 24, 2017.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§  4.1, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2017).

4.  The criteria for an initial rating in excess of 10 percent for residuals of TBI, are not met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.3, 4.7, 4.14, 4.21, 4.25, 4.124a, Diagnostic Code 8045 (2017).

5.  The criteria for an initial rating in excess of 10 percent for allergic rhinitis are not met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.7, 4.97, Diagnostic Code 6522 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. 
§ 4.3.

A veteran's entire history is to be considered when making disability evaluations. See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is entitlement to a higher initial rating assigned following the grant of service connection, evaluation of the medical evidence since the effective date of the grant of service connection and consideration of the appropriateness of "staged rating" (assignment of different ratings for distinct periods of time, based on the facts found) is required.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

	a.  Hearing Loss

Ratings for hearing loss range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests combined with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second.  To rate the degree of disability for service-connected hearing loss, the Rating Schedule has established eleven auditory acuity levels, designated from Level I, for essentially normal acuity, through Level XI, for profound deafness.  38 C.F.R. § 4.85(h), Table VI.

In order to establish entitlement to a compensable rating for hearing loss, it must be shown that certain minimum levels of the combination of the percentage of speech discrimination loss and average pure tone decibel loss are met. The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  See Lendenman v. Principi, 3 Vet. App. 345 (1992).  

The rating criteria for hearing impairment use controlled speech discrimination tests (Maryland CNC) together with the results of pure tone audiometry tests.  These results are then charted on Table VI, or Table VIA in exceptional cases as described in 38 C.F.R. § 4.86, and Table VII, as set out in the Rating Schedule.  38 C.F.R. § 4.85.  An exceptional pattern of hearing loss occurs when the pure tone threshold at 1000, 2000, 3000, and 4000 Hertz is 55 decibels or more, or when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz. 38 C.F.R. § 4.86.  Specifically, when the pure tone threshold is 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the Roman numeral designation for hearing impairment is determined from either Table VI or Table VIA, whichever results in the higher numerical.  38 C.F.R. § 4.86 (b).  That numeral will then be elevated to the next higher Roman numeral, and then each ear will be evaluated separately.  Id. 

In Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the United States Court of Appeals for Veterans Claims (Court) held that relevant to VA audiological examinations, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id.  

Historically, service connection for bilateral hearing loss was established by a September 2009 rating decision, and assigned a 10 percent disability rating effective December 18, 2008 - the day after service separation.  The disability has been rated pursuant to 38 C.F.R. § 4.86, Diagnostic Code 6100.  

In connection with his claim for service connection, the Veteran was provided a VA  examination in July 2009.  The pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
55
55
55
60
LEFT
50
55
60
65
65

Adding the sums of the Hertz levels from 1000-4000 and dividing by four, results in an average pure tone threshold of 56 in the right ear and 61 in the left ear.  The examiner noted speech  recognition ability of 86 percent in the right ear and 78 percent in the left ear. 

The July 2009 VA examiner also noted the Veteran's reports of functional impairment including that the Veteran's report that his hearing loss significantly interferes with his communication with his family and with others.  He reported particular concern with inability to communicate effectively with his children.  

Because the Veteran's pure tone thresholds at each of the frequencies between 1000-4000 are 55 decibels or more, the Board will evaluate the disability under Tables VI and VIa and assign the appropriate Roman numeral designation using the table that provides the higher rating. 

Applying the average pure tone thresholds and speech recognition abilities into Table VI reveals a numeric designation of hearing impairment of Level II in the right ear and Level IV in the left ear.  38 C.F.R. § 4.85.  Applying the average pure tone results to Table VIa results in a numeric designation of hearing impairment of Level IV in each ear.  Table VIa provides for the highest numeric designation. 

Entering the category designation of Level IV for each ear in Table VII, results in a 10 percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

The Veteran was provided with another VA examination in April 2017.  Audiometric testing during the VA examination showed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
55
55
50
65
LEFT
35
65
65
55
65

The average pure tone threshold was 56.25 in the right ear and 62.5 in the left ear, using the pure tone findings from 1000 Hertz to 4000 Hertz.  Speech audiometry revealed speech recognition ability of 88 percent in each ear.  Both the pure tone threshold test results and the word discrimination scores were found to be valid for rating purposes and use of the scores was found to be appropriate for the Veteran.  

The April 2017 VA examiner also noted the Veteran's reports of functional effects difficulty hearing normal conversation.  The examiner also noted that during the Veteran's pure tone test, his responses were not consistent.  The examiner noted that the Veteran's test was repeated several times because the Veteran reported that his tinnitus interfered with pure tones and he was also sneezing.  The examiner found that the final reported test results are valid for rating purposes.  The examiner 

Once again, as exceptional hearing pattern is shown, the Board will evaluate the pure tone thresholds under Tables VI and VIa to determine which table provides for the highest numeric designation.  38 C.F.R. § 4.86.

Applying the average pure tone thresholds and speech recognition abilities into Table VI results in a numeric designation of hearing impairment is Level II in the right ear and Level III in the left ear.  38 C.F.R. § 4.85.  Under Table VIa, the pure tone thresholds result in a numeric designation of hearing impairment is Level IV in each ear.  

Entering the category designation of Level IV for each ear, results in a ten percent evaluation under Diagnostic Code 6100.  38 C.F.R. § 4.85, Table VII. 

Based on the VA audiological examinations of record, the Board finds that the Veteran is not entitled to a rating in excess of 10 percent for his bilateral hearing loss at any time.  In this regard, the Board has considered the audiological test results of record and applied the appropriate hearing designation levels, which have resulted in the currently-assigned 10 percent disability rating. 

Review of the Veteran's treatment records does not demonstrate that his bilateral hearing was worse, at any time, than as reported on the VA examinations.

To the extent that the Veteran contends that his hearing loss is more severe than currently evaluated, the Board observes that, while he is competent to report symptoms such as difficulty hearing normal conversation, and noting that his hearing loss interferes with his communication with his family and with others, he is not competent to report that his hearing acuity is of sufficient severity to warrant a compensable evaluation under VA's tables for rating hearing loss disabilities because such an opinion requires medical expertise (training in evaluating hearing impairment), which he has not been shown to have.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

Based on the evidence of record, the Board finds that the Veteran is not entitled to an initial rating in excess of 10 percent for his bilateral hearing loss.  Neither VA examination report reveals audiological evaluations that would warrant a compensable rating.  Similarly, VA treatment records do not contain hearing acuity findings that would warrant a compensable rating. 

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected bilateral hearing loss; however, the Board finds that his hearing acuity has not warranted a higher rating at any time during the appeal period.  Therefore, assigning any staged rating(s) is not warranted.

The Court held that the schedular criteria for rating hearing loss, contemplate the functional effects of difficulty hearing and understanding speech.  Doucette v. Shulkin, 28 Vet. App. at 371.  These would include the Veteran's reports of difficulty hearing normal conversation and interference with communication.  The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See id. (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Finally, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for an initial compensable rating for bilateral hearing loss.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his initial rating claim must be denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990). 
      
      b.  Hypertension

The Veteran is service-connected for hypertension, which is currently evaluated as 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  He disagreed with the initial rating assigned. 

Under Diagnostic Code 7101, a 10 percent rating requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more requiring continuous medication for control.  A 20 percent rating requires diastolic pressure predominately 110 or more, or; systolic pressure predominantly 200 or more.  A 40 percent rating requires diastolic pressure predominantly 120 or more, while a 60 percent rating requires diastolic pressure predominantly 130 or more.  38 C.F.R. 
§ 4.104.

Considering the pertinent evidence in light of the above, the Board finds that a rating in excess of 10 percent for the Veteran's hypertension is not warranted at any point prior to April 24, 2017; however an increased rating to 40 percent is warranted from April 24, 2017 to the present day.

The Veteran was VA examinations in July 2009 and April 2017.   

During the July 2009 VA examination, the record of vital signs noted blood pressure taken on five occasions and was 120/90.  The examiner also noted that the hypertension had no effect on the Veteran's activities of daily living or employment. 

VA treatment records noted that the Veteran had a home blood pressure machine which the Veteran reported running in the 160/100 range and sometimes as high as 160/140 but usually 140-160/105.  The in-office blood pressure reading was 128/80.  The physician noted that the Veteran's blood pressure was a little high in the office and by the Veteran's report.  The physician noted the Veteran's report that his blood pressure seemed to vary a lot during the day and may be higher at night.  As a result, the physician changed the Veteran's medication.  See January 2010 VA treatment record.

The Veteran was afforded another VA examination in April 2017.  During the examination, his blood pressure was taken three times and findings were 150/120, 148/120, 148/120.  The average reading was noted to be 149/120.  The examiner noted that hypertension impacts work in that isolated systolic hypertension creates difficulty performing arduous physical activities. 

The foregoing evidence reflects that prior to the April 2017 VA examination, the Veteran's diastolic pressure (bottom number) was not predominantly 110 or more and his systolic pressure has not been predominantly 200 or more.  In reaching this conclusion, the Board acknowledges the Veteran's report that his home blood pressure readings sometimes reached as high as 140 for diastolic pressure; however, the Veteran also reported that the readings were usually around 105 for diastolic pressure.  Thus, the evidence does not support a finding of diastolic pressure that was predominantly 110 or higher, or systolic pressure that was predominantly 200 or more.

Resolving all doubt in favor of the Veteran, the Board finds that or the period from April 24, 2017 (the date of the VA examination) the Veteran's diastolic pressure was predominantly 120 but no higher.  Thus, the Veteran's disability warrants a 40 percent disability rating from April 24, 2017. 

The Veteran is competent to report his symptoms and he is credible to the extent that he believes that the severity of his hypertension warrants a higher disability rating.  Indeed, the Board has considered the Veteran's statements in assigning the higher rating from April 24, 2017.  However, the Board is not able to assign the higher rating prior to that date as the Veteran's competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true nature and severity of the Veteran's hypertension disability based on clinical data obtained by objective examination.  In this regard, the Board notes that the VA clinicians have the training and expertise necessary to administer the appropriate tests needed to determine the nature and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the objective medial evidence in regard to the type and degree of impairment caused by his hypertension.  There is no objective evidence of record showing that the Veteran's diastolic pressure has been predominantly 110 or more or that his systolic pressure has not been predominantly 200 or more, prior to April 24, 2017, or that the Veteran's diastolic pressure was predominantly 160 since April 24, 2017. 
Based on the foregoing, the Board assigns a 40 percent disability rating effective April 24, 2017.  However, the medical evidence preponderates against the award of a rating in excess of 10 percent prior to April 24, 2017, or in excess of 40 percent thereafter, as the criteria for a 20 percent rating under Diagnostic Code 7101 are not met.  

The Board has considered whether additional staged ratings are appropriate, under Fenderson, supra; however, as discussed above, the Board finds that the Veteran's blood pressure readings have been stable throughout the assigned stages.  Therefore, additional staged ratings for such disability are not warranted.

	c.  Traumatic Brain Injury (TBI)

The Veteran's service-connected TBI is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8045.  Under Diagnostic Code 8045, there are three main areas of dysfunction listed that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation. 

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Adjudicators are to evaluate cognitive impairment under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" (hereafter "the Table").  38 C.F.R. § 4.124a.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Adjudicators are to evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the Table. However, they are to separately evaluate any residual with a distinct diagnosis that may be evaluated under another Diagnostic Code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the Table.  38 C.F.R. § 4.124a.

Adjudicators are to evaluate emotional/behavioral dysfunction under 38 C.F.R. 
§ 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, they are to evaluate emotional/behavioral symptoms under the criteria in the Table.  38 C.F.R. § 4.124a.

Adjudicators are to evaluate physical (including neurological) dysfunction based on the following list, under an appropriate Diagnostic Code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  38 C.F.R. § 4.124a .

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed here that are reported on an examination, adjudicators are to evaluate under the most appropriate Diagnostic Code.  Each condition is to be evaluated separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the Table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  38 C.F.R. § 4.124a .

The Table contains 10 important facets of TBI related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and the highest level of impairment labeled "total."  However, not every facet has every level of severity.  The consciousness facet, for example, does not provide for an impairment level other than total, since any level of impaired consciousness would be totally disabling.  Adjudicators are to assign a 100-percent evaluation if "total" is the level of evaluation for one or more facets.  If no facet is evaluated as "total," adjudicators are to assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.  For example, the adjudicator should assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.  38 C.F.R. § 4.124a.

The evaluation assigned is based upon the highest level of severity for any facet of cognitive impairment and other residuals of TBI not otherwise classified as determined on examination.  Only one evaluation is assigned for all the applicable facets.  A higher evaluation is not warranted unless a higher level of severity for a facet is established on examination.  Physical and/or emotional/behavioral disabilities found on examination that are determined to be residuals of traumatic brain injury are evaluated separately.

In this case, service connection for TBI was established in a September 2009 rating decision and initially assigned a noncompensable rating, effective December 18, 2008.  During the pendency of the appeal, the AOJ increased the initial disability rating to 10 percent for the entire period, based on a finding of level 1 severity for facets involving memory, judgment, social interaction, motor activity, and neurobehavioral effects. 

After a review of all the evidence, both lay and medical, the Board finds that a higher rating is not warranted at any time.  See Fenderson, supra.

The Veteran was provided with VA examinations in connection with the claim for service connection in July 2009 and April 2017.  

During the July 2009 VA examination, the Veteran reported experiencing memory problems during the three years prior to the examination.  The Veteran reported that the memory problems had resulted in poor evaluations in service.  He reported examples of memory loss including losing objects such as keys.  On examination, the VA examiner noted that the Veteran only recalled one out of three objects in five minutes and that he followed two out of three steps for commands, and that he was unable to state the exact date.  The examiner determined that there was no evidence that the Veteran's memory loss was related to the January 2001 accident which is attributed to the TBI.  The examiner felt that the Veteran's memory loss may be associated with an acquired psychiatric disorder or medications.  

Additionally, during the July 2009 VA examination, the Veteran also reported subjective complaints of experiencing bifrontal headaches three to four times per week which involved a heavy pain without nausea or vomiting but did involve light and noise sensitivity.  The Veteran also reported that he becomes irritable when headaches are severe.  He reported being bedridden at times due to headaches and that he missed a lot of work in service, due to headaches. 

The Veteran also complained of blurred vision with inferior visual field loss bilaterally, for which he wore glasses, that he attributed to postconcussive syndrome.  

On neurological examination in July 2009, the VA examiner found the Veteran to be alert and appropriate, although somewhat tense.  The examiner also noted that the Veteran had fluent speech and no dysarthria and that the Veteran was oriented to person, place, and time. The examiner noted that the Veteran's clock drawing was normal.

In April 2017, the Veteran was provided with another VA examination for his TBI.  At that time, the Veteran reported symptoms of flashbacks, nightmares, anger outbursts (losing control), anxiety, short and long term memory problems, problems with concentration, hyper-vigilance and relationships.  The Veteran reported that his problems had been of the same severity since the accident in 2001.  

The April 2017 VA examiner noted that the Veteran had complaints of mild memory loss without objective evidence on testing.  The examiner also noted mildly impaired judgment.  Regarding social interaction, the examiner noted that the Veteran's social interaction was occasionally inappropriate.  The examiner cited the Veteran's reports that he does not socially interact and that when he tried dating, his interactions were verbally abusive and that he was told he appeared to be damaged. 

Regarding orientation, the April 2017 VA examiner found the Veteran to be always oriented to person, time, place, and situation.  Regarding motor activity, the examiner noted that it was normal most of the time but mildly slowed at times due to apraxia.  The examiner noted that the Veteran's visual spatial orientation was normal.  

The April 2017 VA examiner noted that the Veteran's subjective symptoms did not interfere with work, instrumental activities of daily living or close relationships.  The examiner described the Veteran's symptoms as being anxious, agitated, and that he has trouble going out and interacting with people.  

Regarding neurobehavioral effects facet, the examiner noted that the Veteran had one or more that occasionally interferes with workplace interaction, social interaction, or both but does not preclude them.  The examiner explained that the Veteran had irritability, impulsivity, as well as verbal and physical aggression. The examiner also noted that the Veteran was moody and inflexible.

Regarding the communication facet, the examiner noted that the Veteran was able to communicate by spoken and written language and to comprehend spoken and written language.  The examiner noted that the Veteran's consciousness was normal.

VA and private treatment records are consistent with the findings during the VA examinations. 

As discussed above, the Veteran is already in receipt of a 10 percent disability rating for level of severity "1" for mild memory loss, judgment, social interaction, and motor activity facets.  The next-higher, 40 percent disability rating is not warranted unless there is facet with a level of severity of "2."  

The Board finds that a higher level of severity "2" is not warranted for the memory loss facet without objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.  The Board observes that to the extent that the July 2009 VA examiner found memory loss on objective testing, the examiner did not attribute the memory loss to the Veteran's TBI.  Moreover, the general rating formula for psychiatric disorders, including the Veteran's service-connected posttraumatic stress disorder (PTSD), accounts for mild memory loss. The Veteran is in receipt of a 30 percent disability rating for PTSD and is thus already compensated for memory loss under that diagnostic code.  For these reasons, the Board finds that any memory loss in this case does not rise to the level of severity "2".  

With respect to judgment facet, a higher level of "2" requires moderately impaired judgement.  Examples of this include usually being unable to identify, understand and weigh alternatives or understand the consequences of choices, and make reasonable decisions, with respect to complex or unfamiliar decisions even if the Veteran has little difficulty with simple decisions.  Such has not been shown in this case.  To the contrary, the July 2009 VA examiner found the Veteran's judgement to be normal and the April 2017 VA examiner found it to be only mildly impaired. 

With respect to social interaction, a higher level of "2" is warranted when social interaction is frequently inappropriate.  There is no evidence of frequently inappropriate social interaction here.  In reaching this conclusion, the Board acknowledges the Veteran's statement that he effectively puts himself in a bubble by not interacting socially.  The Board has also considered the Veteran's reports that he tried dating but was told that he appeared damaged and that his interactions were verbally abusive.  The Board places a high probative value on the examiner's determination that the Veteran's social interaction did not rise to the level of "frequently inappropriate".  

With respect to motor activity, a higher level "2" severity is warranted when motor activity is mildly decreased or demonstrates moderate slowing due to apraxia.  Here, while the Veteran has been noted to have slowing due to apraxia, motor activity has only been noted to be "mildly" slowed due to apraxia.  As such, the Veteran's motor activity facet symptoms do not rise to the level "2" severity. 
 
Regarding subjective symptoms, a higher level "2" severity is warranted when there are three or more subjective symptoms that moderately interfere with work, essential activities of daily living, or close relationships.  The Board has considered whether the Veteran has such symptoms but finds that he does not.  In this regard, the Board has considered the Veteran's subjective complaints regarding memory loss and headaches.  Again, his memory loss is already compensated by his rating for PTSD.  Further, even if the Board were to resolve doubt and find that the Veteran's headache complaints expressed during the July 2009 VA examination had moderate effect, there is no evidence of three subjective complaints that have moderate effect.  

Additionally, the lay and medical evidence does not indicate a level of severity greater than "0" for the remaining facets including orientation, visual spatial orientation, and communication.  It naturally follows that there is no indication of any total effect on the consciousness facet during this period. 

The Board acknowledges that the Veteran, in advancing this appeal, believed that the disability on appeal was more severe than the previously assigned disability ratings reflected.  Moreover, the Veteran is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions/observations of symptoms.

In summary, the preponderance of the evidence is against a finding of entitlement to higher rating at any time during the periods on appeal.  The Board has considered whether staged ratings are warranted but finds that the Veteran's disability was stable throughout the appeal period and staged ratings are not warranted.  See Hart, supra. 

	d.  Allergic Rhinitis
	
The Veteran seeks a higher initial rating for his service-connected rhinitis. 

The Veteran's service-connected rhinitis has been rated as 10 percent disabling pursuant to Diagnostic Code 6522, which provides that a 10 percent disability rating is warranted for allergic or vasomotor rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  For a 30 percent disability rating, the allergic or vasomotor rhinitis would be accompanied by polyps.  A 30 percent disability rating is the highest rating available under this diagnostic code.  38 C.F.R. § 4.97, Diagnostic Code 6522. 

In connection with the claim for service connection, the Veteran was provided with VA examinations in July 2009 and June 2017.  

During the July 2009 VA examination, the Veteran reported regular treatment with nasal sprays including prescription Nasonex.  The examiner noted that the Veteran had chronic nasal passage inflammation and that the Veteran had been diagnosed with sinusitis.  The examiner noted that the Veteran was prescribed antibiotics at least 3 or 4 times within the year prior to the examination, due to the sinusitis.  The examiner also noted that a June 2009 CT for sinuses showed mild sinus disease. 

Private treatment records dated in June 2009 confirmed treatment for the allergic rhinitis with nasal rinse, immunotherapy and nasal sprays. 

During the June 2017 VA examination, the Veteran reported that he could not breathe due to 50 percent of sinus cavity being inflamed or blocked.  He denied having any sinus surgery.  The examiner found greater than 50 percent obstruction of nasal passage on both sides due to rhinitis but no complete obstruction on either side.  The examiner also found permanent hypertrophy of nasal turbinates but no nasal polyps.

VA treatment records are consistent with the findings on VA examination reports.   

Taking such evidence into account, the Board finds that the Veteran's rhinitis symptoms do not approach the severity contemplated for a 30 percent disability rating at any time during the appeal period.  In this regard, the evidence does not support a finding that the Veteran's allergic rhinitis is accompanied by polyps. 

The Board has reviewed the remaining diagnostic codes relating to diseases of the nose and throat but finds Diagnostic Code 6522 is the most appropriate diagnostic code to apply in this case.  See 38 C.F.R. § 4.97, Diagnostic Codes 6502-6524. Diagnostic Codes 6502-6509, 6523, and 6524 are not applicable because the Veteran does not have loss or scarring of his nose (Diagnostic Code 6504), bacterial rhinitis (Diagnostic Code 6523), or granulomatosis rhinitis (Diagnostic Code 6524).

The Board has considered whether the Veteran would be entitled to a higher evaluation the General Rating Formula for Sinusitis which provides for a 30 percent rating for maxillary sinusitis is warranted for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  38 C.F.R. § 4.97.  A 50 percent rating is warranted following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  The maximum disability rating of 50 percent is assigned (1) following radical surgery with chronic osteomyelitis or (2) for near constant sinusitis characterized by headaches, pain and tenderness of the affected sinus, and purulent discharge or crusting after repeated surgeries.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula for Sinusitis. 

An incapacitating episode of sinusitis is defined as an episode that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, Diagnostic Codes 6510 to 6514, General Rating Formula, Note.

Review of the evidence does not show chronic sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes.
As such, the Board finds that the preponderance of the evidence of record is against a rating in excess of 10 percent for the Veteran's service-connected rhinitis.  In reaching this conclusion, the Board has considered the Veteran's statements.  Further, the Board acknowledges that the Veteran, in advancing this appeal, believed that the disability on appeal was more severe than the currently-assigned disability rating reflects.  Although the Veteran is competent to report observable symptoms, the competent medical evidence offering detailed, specific, specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions/observations of symptoms.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an increased rating must be denied.  38 U.S.C. § 5107 (b) (2012); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER


An initial rating in excess of 10 percent for a bilateral hearing loss disability, is denied.

An initial rating in excess of 10 percent for hypertension, prior to April 24, 2017, is denied.

A rating of 40 percent, but no higher, for hypertension from April 24, 2017, is granted subject to the laws and regulations governing payment of monetary benefits.

An initial rating in excess of 10 percent for traumatic brain injury, is denied.

An initial rating in excess of 10 percent for allergic rhinitis, is denied.

REMAND

As discussed in the Introduction above, additional VA treatment records were added to the record after issuance of the most recent Statement of the Case.  These records are relevant to the Veteran's claims for higher ratings for his lumbar and cervical spine disabilities as they concern the severity of his degenerative disc disease.  As the AOJ has not had the opportunity to review the claim in light of these records, and the Veteran has not waived review of the same, remand for issuance of a supplemental statement of the case is required.  38 C.F.R. §§ 19.31, 19.37. 

Further, with respect to the lumbar spine disability, the additional VA treatment records indicate that the Veteran's lumbar spine disability may have worsened since the June 2017 VA examination.  In this regard, the records document the Veteran's reports of severe pain (rated 10 out of 10 on the pain scale) and tingling in the lower extremities.  The Veteran is currently in receipt of a separate rating for right lower extremity radiculopathy but not left lower extremity radiculopathy.  Moreover, the June 2017 VA examiner did not have the opportunity to review the Veteran's treatment records at the time of the June 2017 examination.  Thus, to ensure that the record includes sufficient medical evidence to properly evaluate the disability under consideration, the Board finds that a more contemporaneous examination is needed.  See 38 C.F.R. § 5103A; 38 C.F.R. § 3.159; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  See also Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide a veteran with a thorough and contemporaneous medical examination).

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran a VA examination to evaluate the severity of the service connected cervical spine and lumbar spine disabilities, to include any lower upper extremity symptoms.  The examiner should note review of the claims file.

The examiner should record results of range of motion testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing or state why such testing is not warranted or not feasible. 

The examiner must also address functional impairment, if
any, during flare-ups. The range of motion lost during a
period of flare-up or over-use must be indicated in
degrees. If the examination occurs when a flare-up is not
being experienced, or at a time without repeated use over
a period of time, the examiner must ascertain adequate information, such as frequency, duration, characteristics,
severity, or functional loss regarding the Veteran's flares
by alternative means and estimate the Veteran's functional
loss due to flares or repeated use based on all the evidence
of record.

The examiner is also asked to address the Veteran's bilateral lower extremity neuropathy complaints to include reports of tingling in both lower extremities. 

2.  Readjudicate the appeal, following review of recently added VA treatment records and all additional evidence added to the file.  If the benefits sought on appeal remains denied, issue a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).







	(CONTINUED ON NEXT PAGE)
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


